DETAILED ACTION
This office action is in response to Applicant’s communication of April 20, 2021.  The Information Disclosure Statements with filing dates of January 15, 2019, and July 9, 2019, have been acknowledged.  The Amendments to the claims have been entered.      

Priority:  09/29/2017
Status of Claims:  Claims 5 – 20 are pending.  Claim 15 has been AMENDED.  Claims 5 – 14 and 16 – 20 are original, or have been previously presented.  Claims 1 – 4 have previously been CANCELLED.   
Status of Office Action:  Notice of Allowance

Claim Objections
Applicant has amended Claim 15, with adjustment of language to reflect: scanning.  The previous objection to Claim 15 in the Office Action of January 26, 2021, is hereby withdrawn.

Claim Rejections – Double Patenting
The previous rejection of Claims 5 – 20 on the ground of nonstatutory double patenting in the Office Action of January 26, 2021, is hereby withdrawn.

Response to Arguments/Remarks
Applicant’s remarks of April 20, 2021, have been fully considered and found persuasive, with Applicant identifying filing of an Electronic Terminal Disclaimer, with a filing date of April 20, 2021.
April 20, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16145893 (filed on 09/28/2018) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record Agasti et al., (U.S. 2015/0254666) generally identifies customer device interaction and merchandise return subject to a merchandise return application and customer location; Singh et al., (U.S. 2018/0114228) generally identifies management of a return transaction; Bolling et al., (U.S. 2016/0350757) generally identifies mobile returns performed with a mobile device; Syed et al., (U.S. 2016/0042351) generally identifies mobile returns at a merchant location; Grigg et al., (U.S. 9,015,070) generally identifies pre-processing of sales returns; and Argue et al., (U.S. 8,676,653) generally identifies returns at a physical store location based upon an electronic receipt.
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 5, for a mobile-initiated in-store return of products system that include:
launch the mobile application based on a customer identification;
scan, via the mobile application, the code of the purchased item for the in-store product return, resulting in a scanned code;
receive from a first database, via the mobile application, the electronic receipt of the purchased item, based on the scanned code;
associate, via the mobile application, the electronic receipt with the purchased item;
generate from a second database, via the mobile application, validating information associated with the in-store return;
save, via the mobile application, return information to the second database, the return information including at least one of the purchased item, the electronic receipt, or the validating information; and
direct, via the mobile application, a customer associated with the validating information to a return location in a store; 
a return station positioned in the return location in the store and configured to:
pair with the portable device;
receive the validation information;
print a return label to be placed on the purchased item; and
receive the purchased item with the return label attached, resulting in a labeled purchased item;

Additionally, the presented limitations of independent method Claim 15 identify similar features as outlined in independent system Claim 5.
For these reasons, independent Claims 5 and 15 are deemed to be allowable over the prior art of record, and claims 6 – 14 and 16 – 20 are allowed by virtue of their dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/
Examiner, Art Unit 3697
May 4, 2021